UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 7, 2011 UNITED CAPITAL CORP. (Exact name of registrant as specified in its charter) Delaware 1-10104 04-2294493 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9 Park Place, Great Neck, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (516) 466-6464 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On June 7, 2011 A.F. Petrocelli, the Chairman of the Board, President and Chief Executive Officer of United Capital Corp. (the “Company”), sold to the Company 400,000 shares of the Company’s Common Stock, $.10 par value (the “Common Stock”), at a purchase price of $25.39 per share.The sales price was the closing price of the Company’s Common Stock on June 6, 2011.The sale of the Common Stock to the Company was approved by a Committee of the Board of Directors consisting of all of the Directors of the Company other than Mr. Petrocelli. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1 Agreement, dated June 7, 2011, between the Company and A. F. Petrocelli SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 10, 2011 UNITED CAPITAL CORP. By: /s/ Anthony J. Miceli Name: Anthony J. Miceli Title: Vice President, Chief Financial Officer and Secretary
